Citation Nr: 1448032	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of herbicide exposure and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1956 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in Atlanta in June 2013 to present testimony regarding the issue on appeal.  A copy of the transcript has been associated with the virtual claims folder in Virtual VA. 

In January 2014, the Board remanded this matter for additional medical inquiry.  In May 2014, the Board again remanded the matter, as the AOJ failed to complete the full scope of the January remand.  As will be discussed more fully below, the Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension did not have its onset in the Veteran's service or within the first post-service year; and is not otherwise related to service, to include herbicide exposure, and is not caused or made worse by his service-connected diabetes mellitus. 




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and was not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in August 2008 and December 2009, detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in April 2014.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the VA examiner provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

The Veteran contends that his hypertension is related to his exposure to herbicide agents while stationed in Vietnam, and/or is secondarily related to his service-connected diabetes mellitus.  

Presumptive Service Connection - Herbicides

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, although there is evidence that the Veteran has service in Vietnam and the Veteran has a diagnosis of hypertension, the Board notes that hypertension is not a condition listed as presumptively associated with herbicide exposure.  38 C.F.R. 
§ 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Presumptive Service Connection for Chronic Diseases

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease, such as hypertension, becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (a)(1) (West 2002 & Supp. 2013).

The Board notes that the development of hypertension is well outside the one-year period required for presumptive service connection.  The earliest post-service diagnosis of hypertension is not shown until approximately 1999 - 20 years after separation.  Therefore, the presumptive provision does not apply in this case.


Direct Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

Regarding direct service connection for hypertension, service treatment records are entirely silent for any complaints, findings or reference to any hypertension problems.  Indeed, at the Veteran's June 1979 separation examination, his blood pressure reading was 122/80, and he reported on his medical history that he had no problems with high or low blood pressure.  The Veteran specifically testified in his June 2013 hearing before the undersigned that he first had problems with hypertension after service.  Therefore, that leaves the sole contention regarding in-service incurrence as the Veteran's exposure to herbicides.

To that end, the record does not include any competent evidence establishing a nexus or relationship between the current hypertension and the in-service exposure.  Neither the appellant nor his representative have presented, identified, or alluded to the existence of, any such opinion.  An April 2014 VA examiner opined that, "Veteran's hypertension is not related to any disease or injury in service, to include herbicides.  Veteran developed hypertension in 1999, [more] than 20 years after his exposures in Vietnam, including herbicides.  ...  Hypertension is a common diagnosis that often develops without any clear cause (idiopathic or essential).  For all the above reasons, Veteran's hypertension is not related to his service in Vietnam."  

The Board finds the April 2014 opinion highly probative on the issue of nexus to service.  The examiner clearly reviewed the pertinent facts of the case and provided the underlying reasons for the opinion.  It is not contradicted by the record.  In particular, although the Veteran has steadfastly asserted that his herbicide exposure during active service caused his hypertension, he is not competent to so opine.  Rather, such an opinion is medical in nature, and hypertension is not a disease or injury that is readily observable by a lay person.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes that although the Veteran testified that he was told by several physicians that there was a connection between his hypertension and presumed herbicide exposure, VA has obtained all pertinent medical records and there remains no medical evidence to support or corroborate this statement.  

In short, the Board concludes that the preponderance of the evidence is against a finding of service connection for hypertension.

Secondary Service Connection 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Here, there is evidence that the Veteran has a diagnosis of hypertension, and the Veteran is service-connected for diabetes mellitus.  

In April 2014, a VA examiner provided an opinion that found against any relationship between the Veteran's hypertension and diabetes mellitus.

The Veteran's hypertension was not caused by his service-connected diabetes mellitus.  [The] Veteran's hypertension developed in 1999, years before the onset of his diabetes mellitus in 2002 or 2005[,] depending on the medical records.  The medical literature does not support a cause and effect relationship between developing hypertension and the subsequent development of diabetes mellitus.  [The] Veteran's hypertension is less likely than not aggravated by his service-connected diabetes mellitus.  For the Veteran's hypertension to be aggravated by his [service-connected] diabetes mellitus, [the] Veteran's diabetes would need to be poorly controlled for years[,] resulting in kidney damage.  Review of medical records reveal[] that [the] Veteran's hemoglobin A1c has been around 7 (excellent control).  

The Veteran submitted private medical records from Dr. L.S. that show treatment for hypertension and diabetes mellitus.  The Board notes that although there are several notations of "diabetes mellitus type 2, uncontrolled," the Veteran's accompanying HbA1C levels have ranged from 6.0 to 7.6 and there is no indication of kidney damage. 

A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the April 2014 examiner considered the Veteran's pertinent medical history, including the development and subsequent control of each disease.  The examiner provided the underlying reasons for that conclusion.  The opinion is consistent with the evidence of record, to include the private treatment records.  As such, the Board finds the opinion highly probative.  Notably, there is no other nexus opinion of record to consider on this inherently medical question. As explained above, the Veteran is not competent to so opine.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply. 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension, to include as a result of herbicide exposure and/or service-connected diabetes mellitus is denied. 


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


